Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments filed on 04/04/2022.
Claims 1-20 are currently pending and have been examined.
Claims 1-3, 6, 8-10, 13, 15-17, and 20 are currently amended.
Claims 1-20 are currently rejected.
This action is made FINAL.
Response to Arguments
Applicant’s arguments filed 01/04/2022 have been fully considered but they are not persuasive.
The amendments to the specification appear proper and are hereby entered.
Regarding the 112 rejections, in light of the amendments these rejections have been withdrawn.
Applicant’s arguments with regards to the art rejections have been considered and are not persuasive. 
Examiner has added paragraph [0046] to the mapping of the contested limitation to further explain how the vehicle and driver is identified (via license plate) which is discussed in previously mapped paragraph [0048]. This is not believed to be considered a new ground of rejection since the basic thrust of the argument remains the same. See In re Kronig
Applicant argues that Westover is deficient in disclosing “a feature on the subject vehicle”. Examiner does not find this arguments persuasive for the following reasons. First, while Westover does disclose the reporting of behaviors, it also discloses the reporting on the usage of a turn signal. The usage of a turn signal is “a feature on the subject vehicle”. While applicant argues that “a feature on the subject vehicle” is a mechanical deficiency (i.e. broken or nonfunctioning physical feature), as written this limitation can include any feature that is on the vehicle (i.e. usage of turn signals). Secondly, Westover discloses developing a safety rating by identifying the vehicle and driver of the vehicle. This is done via identification by license plate. A license plate is also “a feature on the subject vehicle that affects operational safety of the subject vehicle” as it identifies the driver and can be used to determine how safe of a driver they are. Therefore, if the applicant intends to limit the scope of “a feature on the subject vehicle” to “a broken or nonfunctioning physical feature” then the examiner suggests amending the claims to include that language. For the above reasons the rejections have been maintained.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 8-9, 11-12, 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Westover (U.S. Pub No 2018/0251124).
Regarding claim 1:
Westover teaches:
A method (a method of effecting one or more changes to a vehicle includes detecting a target vehicle external to the vehicle based on the one or more signals output by a sensor system, identifying the detected target vehicle, [0005]) comprising:
Identifying (a method of effecting one or more changes to a vehicle includes detecting a target vehicle external to the vehicle based on the one or more signals output by a sensor system, identifying the detected target vehicle, [0005]), by one or more processors (fig. 1, processors 111), a subject vehicle (“the vehicle 100”) in a vicinity of a traveling vehicle (The surrounding environment of the vehicle can be sensed to detect one or more target vehicles therein. [0013]), wherein the vicinity is based on a direction of travel (FIGS. 4 and 5 demonstrate two possible scenarios implementing the methods and systems described herein. FIG. 4 shows the vehicle 100 sensing the target vehicle 300 ahead of the vehicle 100. FIG. 5 shows the vehicle 100 sensing multiple target vehicles 300, 301. [0055]; examiner is interpreting fig. 4 to depict a car that is in the vicinity ahead of the host car. Examiner also notes that it would be obvious to be of interest to track cars that are travelling in the same direction as it is travelling in.) and a distance between the subject vehicle and the traveling vehicle (FIGS. 4 and 5 demonstrate two ;
Receiving, by the one or more processors (fig. 1, processors 111), a plurality of observations from one or more devices on the traveling vehicle (At block 201, the sensor system 120 senses the surrounding environment using one or more sensors to sense one or more objects. Embodiments of the sensor system 120 include laser scanners, capacitive displacement sensors, Doppler effect sensors, eddy-current sensors, ultrasonic sensors, magnetic sensors, optical sensors, radar sensors, sonar sensors, LIDAR sensors, or the like. The sensing may be performed continuously, periodically, randomly, on-demand, or at some other periodicity. Once the sensor system 120 senses an object in the surrounding environment, it sends a signal via the communication path 190 to one or more other modules of the ECU 110, for example, the detection module 113 and/or the identification module 114. [0043]), wherein the plurality of observations includes at least one vehicle observation that identifies a feature on the subject vehicle that affects operational safety of the subject vehicle and the traveling vehicle (Rating information may be generated by one or more users and is generally based upon the habits, behavior, tendencies, or other actions of an identified vehicle or the drivers of an identified vehicle such that the information is associated with that particular vehicle or drivers and the amount of rating information increases over time as more users or sources generate information. Rating information may be aggregated from one or more memory modules 112 as one or more ratings associated with an identified vehicle or driver and such aggregation may be stored on or in or sent to the vehicle 100 or modules or systems of the vehicle 100 for the use of the occupants or the modules or systems of the vehicle 100. In some embodiments, the occupants of the vehicle 100 can add to the data stored as rating information in real time as they observe other vehicles and/or drivers in the surrounding environment. [0048]; The rating may include rating information for one or more driver traits such as, for example, the propensity for staying in a lane, exceeding the speed limit, tailgating other vehicles, utilizing blinkers, aggressive driving, sudden braking, or swerving; and these are only a few of the possibilities. Rating information may be generated from one or more sources, such as insurance records, driving records, criminal histories, department of public safety records, vehicle history reports, or the like. Vehicle rating may also include rating information for generally positive driver traits such as, for example, driving at a reasonable speed, awareness, quick reactions, etc. [0049]; Once an object in the surrounding environment is detected and determined to be a vehicle, the target vehicle must be identified. At block 203, the target vehicle or driver of the target vehicle is identified by the one or more processors 111 or some other ;
generating, by the one or more processors (fig. 1, processors 111), an updated risk assessment score for the subject vehicle (Rating information may be generated by one or more users and is generally based upon the habits, behavior, tendencies, or other actions of an identified vehicle or the drivers of an identified vehicle such that the information is associated with that particular vehicle or drivers and the amount of rating  based on the one or more observations from the one or more device on the traveling vehicle (When an identifier is recognized, such information can be used by the rating module 115, the one or more processors 111, or some other component of the vehicle 100 to request rating information associated with the identifier. The identification module 114 may recognize specific drivers of vehicles, for example, if a vehicle normally has two different drivers, the identification module 114 may recognize each or both of the drivers. [0022]; The identifying information is then sent as a signal to the rating module 115 to determine rating information for the target vehicle. The rating information includes information regarding the past behavior or driving habits of the target vehicle or driver of the target vehicle as described above. For example, the rating information may include one or more user inputs. The user inputs may include textual based ratings such as, “[Target vehicle] cut me off on Dec. 21, 2015. I recommend slowing down and staying away if you see [target vehicle] on the street,” or number based rating systems, such as four-out-of-five stars for not tailgating or for maintaining a safe following distance. Users might be able to input rating information on demand or be prompted to put in rating information for other vehicles in the surrounding area, for example, the rating module 115 might prompt a user to input rating information for all newly identified vehicles in the surrounding area or for vehicles that have been constantly identified by the identification module 114 of  and an initial risk assessment score for the subject vehicle (examiner is interpreting this system to inherently have some initial risk assessment when a vehicle new to the system is rated and then updated whenever new information is sent to the system.);
and responsive to determining an action for the traveling vehicle to perform based on the updated risk assessment score for the subject vehicle (The rating information may be analyzed or processed by the rating module 115 or other component or module of the vehicle 100 such that a particular driver or vehicle receives a certain rating score that is an average of all of the driver or vehicle's individual ratings. The vehicle rating score may be, for example, an alpha-numeric representation of a score such as “a 9.4 out of 10” or a particular number of stars or other pictographic representation of a score. The rating information may be filtered such that ratings of vehicles or drivers that have not received a minimum number of ratings is ignored. The rating information may be filtered such that rating information, or for example rating scores, of or from vehicles or drivers that are above or below a certain threshold are ignored. [0025]; The prediction module 116 of the ECU 110 generates a prediction of the behavior of the target vehicle based on, for example an average rating of the target vehicle. For example, the prediction module 116 may calculate the likelihood that the target vehicle will erratically brake is 80% and that the target vehicle will swerve is 60% based on a given number of ratings from other users or average rating generated by a number of users. [0058]), performing, by the one or more processors (fig. 1, processors 111), the action at the traveling vehicle (This prediction may be used to generate a signal to the autonomy module 117 to cause the one .
Regarding claim 2:
Westover teaches all the limitations of claim 1, upon which this claim is dependent.
Westover further teaches:
responsive to determining the subject vehicle includes the updated risk assessment score meets or is below an immediate risk threshold (The rating information may be analyzed or processed by the rating module 115 or other component or module of the vehicle 100 such that a particular driver or vehicle receives a certain rating score that is an average of all of the driver or vehicle's individual ratings. The vehicle rating score may be, for example, an alpha-numeric representation of a score such as “a 9.4 out of 10” or a particular number of stars or other pictographic representation of a score. The rating information may be filtered such that ratings of vehicles or drivers that have not received a minimum number of ratings is ignored. The rating information may be filtered such that rating information, or for example rating scores, of or from vehicles or drivers that are above or below a certain threshold are ignored. [0025]; The prediction module 116 of the ECU 110 generates a prediction of the behavior of the target vehicle based on, for example an average rating of the target vehicle. For example, the prediction module 116 may calculate the likelihood that the target vehicle will erratically brake is 80% and that the target vehicle will swerve is 60% based on a given number of ratings from other users , instructing, by the one or more processors, one or more systems on the traveling vehicle to perform the action (This prediction may be used to generate a signal to the autonomy module 117 to cause the one or more vehicle systems 170 or the actuators 180 to activate the regenerative braking or to change lanes. Conversely, if the prediction module 116 generates a likelihood that the target vehicle will take certain actions, such as swerving or the like, below a certain threshold, for example 10%, the prediction module 116 may send a signal to the autonomy module 117 to take no actions with respect to the target vehicle. [0058]).
Regarding claim 4:
Westover teaches all the limitations of claim 1, upon which this claim is dependent.
Westover further teaches:
wherein the plurality of observations further includes at least one driver observation that affects operational safety of the subject vehicle and the traveling vehicle (As used herein, the term “rating” refers to a score or grade for an identified vehicle or a driver of that vehicle that is based upon or formed from user input relating to the ability, skill, behaviors, actions or propensity of a vehicle or driver for following driving regulations, safe operation of a vehicle, courteousness to other vehicles, vehicle occupants, or pedestrians, or ability to operate on a road, highway, street, or other thoroughfare on which vehicles tend to be operated. [0023]; examiner notes that the performance of a driver on the road would inherently affect the safety of both their vehicle and other adjacent vehicles.).
Regarding claim 5:
Westover teaches all the limitations of claim 4, upon which this claim is dependent.
Westover further teaches:
wherein the plurality of observations further includes at least one environmental observation that affects operational safety of the subject vehicle and the traveling vehicle (The vehicle 100 may comprise one or more displays 140 for providing visual output such as, for example, information regarding road conditions [0036]; examiner is interpreting "road conditions" to represent an environmental observation.).
Regarding claim 8:
Westover teaches:
A computer program product (The machine-readable instructions may comprise logic or algorithm(s) written in any programming language of any generation (e.g., 1GL, 2GL, 3GL, 4GL, or 5GL) such as, for example, machine language that may be directly executed by the processor, or assembly language, object-oriented programming (OOP), scripting languages, microcode, etc., that may be compiled or assembled into machine-readable instructions and stored on the one or more memory modules 112. Alternatively, the machine-readable instructions may be written in a hardware description language (HDL), such as logic implemented via either a field-programmable gate array (FPGA) configuration or an application-specific integrated circuit (ASIC), or their equivalents. Accordingly, the methods described herein may be implemented in any conventional computer programming language, as pre-programmed hardware elements, or as a combination of hardware and software components. [0018]) comprising: 
one or more computer readable storage media and program instructions stored on at least one of the one or more storage media (he machine-readable instructions may comprise logic or algorithm(s) written in any programming language of any generation (e.g., 1GL, 2GL, 3GL, 4GL, or 5GL) such as, for example, machine language that may be directly executed by the processor, or assembly language, object-oriented programming (OOP), scripting languages, microcode, etc., that may be compiled or assembled into machine-readable instructions and stored on the one or more memory modules 112.), the program instructions comprising: 
the program instructions to identify (a method of effecting one or more changes to a vehicle includes detecting a target vehicle external to the vehicle based on the one or more signals output by a sensor system, identifying the detected target vehicle, [0005]) a subject vehicle (“the vehicle 100”) in a vicinity of a traveling vehicle (The surrounding environment of the vehicle can be sensed to detect one or more target vehicles therein. [0013]), wherein the vicinity is based on a direction of travel (FIGS. 4 and 5 demonstrate two possible scenarios implementing the methods and systems described herein. FIG. 4 shows the vehicle 100 sensing the target vehicle 300 ahead of the vehicle 100. FIG. 5 shows the vehicle 100 sensing multiple target vehicles 300, 301. [0055]; examiner is interpreting fig. 4 to depict a car that is in the vicinity ahead of the host car. Examiner also notes that it would be obvious to be of interest to track cars that are travelling in the same direction as it is travelling in.) and a distance between the subject vehicle and the traveling vehicle (FIGS. 4 and 5 demonstrate two possible scenarios implementing the methods and systems described herein. FIG. 4 shows the vehicle 100 sensing the target vehicle 300 ahead of the vehicle 100. FIG. 5 shows the vehicle 100 ; 
the program instructions to receive a plurality of observations from one or more devices on the traveling vehicle (At block 201, the sensor system 120 senses the surrounding environment using one or more sensors to sense one or more objects. Embodiments of the sensor system 120 include laser scanners, capacitive displacement sensors, Doppler effect sensors, eddy-current sensors, ultrasonic sensors, magnetic sensors, optical sensors, radar sensors, sonar sensors, LIDAR sensors, or the like. The sensing may be performed continuously, periodically, randomly, on-demand, or at some other periodicity. Once the sensor system 120 senses an object in the surrounding environment, it sends a signal via the communication path 190 to one or more other modules of the ECU 110, for example, the detection module 113 and/or the identification module 114. [0043]), wherein the plurality of observations includes at least one vehicle observation that identifies a feature on the subject vehicle that affects operational safety of the subject vehicle and the traveling vehicle (Rating information ; 
the program instructions to generate an updated risk assessment score for the subject vehicle (Rating information may be generated by one or more users and is generally based upon the habits, behavior, tendencies, or other actions of an identified vehicle or the drivers of an identified vehicle such that the information is associated with  based on the one or more observations from the one or more device on the traveling vehicle (When an identifier is recognized, such information can be used by the rating module 115, the one or more processors 111, or some other component of the vehicle 100 to request rating information associated with the identifier. The identification module 114 may recognize specific drivers of vehicles, for example, if a vehicle normally has two different drivers, the identification module 114 may recognize each or both of the drivers. [0022]; The identifying information is then sent as a signal to the rating module 115 to determine rating information for the target vehicle. The rating information includes information regarding the past behavior or driving habits of the target vehicle or driver of the target vehicle as described above. For example, the rating information may include one or more user inputs. The user inputs may include textual based ratings such as, “[Target vehicle] cut me off on Dec. 21, 2015. I recommend slowing down and staying away if you see [target vehicle] on the street,” or number based rating systems, such as four-out-of-five stars for not tailgating or for maintaining a safe following distance. Users might be able to input rating information on demand or be prompted to put in rating information for other vehicles in the surrounding area, for example, the rating module 115 might prompt a user to input rating information for all newly identified vehicles in the surrounding area  and an initial risk assessment score for the subject vehicle (examiner is interpreting this system to inherently have some initial risk assessment when a vehicle new to the system is rated and then updated whenever new information is sent to the system.); 
and the program instructions to, responsive to determining an action for the traveling vehicle to perform based on the updated risk assessment score for the subject vehicle (The rating information may be analyzed or processed by the rating module 115 or other component or module of the vehicle 100 such that a particular driver or vehicle receives a certain rating score that is an average of all of the driver or vehicle's individual ratings. The vehicle rating score may be, for example, an alpha-numeric representation of a score such as “a 9.4 out of 10” or a particular number of stars or other pictographic representation of a score. The rating information may be filtered such that ratings of vehicles or drivers that have not received a minimum number of ratings is ignored. The rating information may be filtered such that rating information, or for example rating scores, of or from vehicles or drivers that are above or below a certain threshold are ignored. [0025]; The prediction module 116 of the ECU 110 generates a prediction of the behavior of the target vehicle based on, for example an average rating of the target vehicle. For example, the prediction module 116 may calculate the likelihood that the target vehicle will erratically brake is 80% and that the target vehicle will swerve is 60% based on a given number of ratings from other users or average rating generated by a number of users. [0058]), perform the action at the traveling vehicle (This prediction may be used to generate a signal to the autonomy module 117 to cause the one or more vehicle systems 170 or the actuators 180 to activate the regenerative braking or to change lanes. Conversely, if the prediction module 116 generates a likelihood that the target vehicle will take certain actions, such as swerving or the like, below a certain threshold, for example 10%, the prediction module 116 may send a signal to the autonomy module 117 to take no actions with respect to the target vehicle. [0058]).
Regarding claim 9:
Westover teaches all the limitations of claim 8, upon which this claim is dependent.
Westover further teaches:
the program instructions (Accordingly, the functions of the detection module 113 may be implemented in any conventional computer programming language, as pre-programmed hardware elements, or as a combination of hardware and software components. [0019]), stored on the one or more computer readable storage media (fig. 1, memory modules 112), which when executed by a processor (fig. 1, processors 111), cause the processor to: responsive to determining the subject vehicle includes the updated risk assessment score meets or is below an immediate risk threshold (The rating information may be analyzed or processed by the rating module 115 or other component or module of the vehicle 100 such that a particular driver or vehicle receives a certain rating score that is an average of all of the driver or vehicle's individual ratings. The vehicle rating score may be, for example, an alpha-numeric representation of a score such as “a 9.4 out of 10” or a particular number of stars or other pictographic representation of a score. The rating information may be filtered such that ratings of , instruct one or more systems on the traveling vehicle to perform the action (This prediction may be used to generate a signal to the autonomy module 117 to cause the one or more vehicle systems 170 or the actuators 180 to activate the regenerative braking or to change lanes. Conversely, if the prediction module 116 generates a likelihood that the target vehicle will take certain actions, such as swerving or the like, below a certain threshold, for example 10%, the prediction module 116 may send a signal to the autonomy module 117 to take no actions with respect to the target vehicle. [0058]).
Regarding claim 11:
Westover teaches all the limitations of claim 8, upon which this claim is dependent.
Westover further teaches:
wherein the plurality of observations further includes at least one driver observation that affects operational safety of the subject vehicle and the traveling vehicle (As used herein, the term “rating” refers to a score or grade for an identified .
Regarding claim 12:
Westover teaches all the limitations of claim 11, upon which this claim is dependent.
Westover further teaches:
wherein the plurality of observations further includes at least one environmental observation that affects operational safety of the subject vehicle and the traveling vehicle (The vehicle 100 may comprise one or more displays 140 for providing visual output such as, for example, information regarding road conditions [0036]; examiner is interpreting "road conditions" to represent an environmental observation.).
Regarding claim 15:
Westover teaches:
A computer system (fig. 1, ECU 110) comprising: 
one or more computer processors (fig. 1, modules 113-117 that inherently include processors);
program instructions (the functions of the detection module 113 may be implemented in any conventional computer programming language, as pre-programmed hardware elements, or as a combination of hardware and software components. [0019]) stored on the computer readable storage media and program instructions stored on at least one of the one or more storage media (the machine-readable instructions may comprise logic or algorithm(s) written in any programming language of any generation (e.g., 1GL, 2GL, 3GL, 4GL, or 5GL) such as, for example, machine language that may be directly executed by the processor, or assembly language, object-oriented programming (OOP), scripting languages, microcode, etc., that may be compiled or assembled into machine-readable instructions and stored on the one or more memory modules 112.), the program instructions comprising: 
the program instructions to identify (a method of effecting one or more changes to a vehicle includes detecting a target vehicle external to the vehicle based on the one or more signals output by a sensor system, identifying the detected target vehicle, [0005]) a subject vehicle (“the vehicle 100”) in a vicinity of a traveling vehicle (The surrounding environment of the vehicle can be sensed to detect one or more target vehicles therein. [0013]), wherein the vicinity is based on a direction of travel (FIGS. 4 and 5 demonstrate two possible scenarios implementing the methods and systems described herein. FIG. 4 shows the vehicle 100 sensing the target vehicle 300 ahead of the vehicle 100. FIG. 5 shows the vehicle 100 sensing multiple target vehicles 300, 301. [0055]; examiner is interpreting fig. 4 to depict a car that is in the vicinity ahead of the host car. Examiner also notes that it would be obvious to be of interest to track cars that are travelling in the same direction as it is travelling in.) and a distance between the subject vehicle and the traveling vehicle (FIGS. 4 and 5 demonstrate two possible scenarios implementing the methods and systems described herein. FIG. 4 shows the vehicle 100 sensing the target vehicle 300 ahead of the vehicle 100. FIG. 5 shows the vehicle 100 ; 
the program instructions to receive a plurality of observations from one or more devices on the traveling vehicle (At block 201, the sensor system 120 senses the surrounding environment using one or more sensors to sense one or more objects. Embodiments of the sensor system 120 include laser scanners, capacitive displacement sensors, Doppler effect sensors, eddy-current sensors, ultrasonic sensors, magnetic sensors, optical sensors, radar sensors, sonar sensors, LIDAR sensors, or the like. The sensing may be performed continuously, periodically, randomly, on-demand, or at some other periodicity. Once the sensor system 120 senses an object in the surrounding environment, it sends a signal via the communication path 190 to one or more other modules of the ECU 110, for example, the detection module 113 and/or the identification module 114. [0043]), wherein the plurality of observations includes at least one vehicle observation that identifies a feature on the subject vehicle that affects operational safety of the subject vehicle and the traveling vehicle (Rating information ; 
the program instructions to generate an updated risk assessment score for the subject vehicle (Rating information may be generated by one or more users and is generally based upon the habits, behavior, tendencies, or other actions of an identified vehicle or the drivers of an identified vehicle such that the information is associated with  based on the one or more observations from the one or more device on the traveling vehicle (When an identifier is recognized, such information can be used by the rating module 115, the one or more processors 111, or some other component of the vehicle 100 to request rating information associated with the identifier. The identification module 114 may recognize specific drivers of vehicles, for example, if a vehicle normally has two different drivers, the identification module 114 may recognize each or both of the drivers. [0022]; The identifying information is then sent as a signal to the rating module 115 to determine rating information for the target vehicle. The rating information includes information regarding the past behavior or driving habits of the target vehicle or driver of the target vehicle as described above. For example, the rating information may include one or more user inputs. The user inputs may include textual based ratings such as, “[Target vehicle] cut me off on Dec. 21, 2015. I recommend slowing down and staying away if you see [target vehicle] on the street,” or number based rating systems, such as four-out-of-five stars for not tailgating or for maintaining a safe following distance. Users might be able to input rating information on demand or be prompted to put in rating information for other vehicles in the surrounding area, for example, the rating module 115 might prompt a user to input rating information for all newly identified vehicles in the surrounding area  and an initial risk assessment score for the subject vehicle (examiner is interpreting this system to inherently have some initial risk assessment when a vehicle new to the system is rated and then updated whenever new information is sent to the system.); 
and the program instructions to, responsive to determining an action for the traveling vehicle to perform based on the updated risk assessment score for the subject vehicle (The rating information may be analyzed or processed by the rating module 115 or other component or module of the vehicle 100 such that a particular driver or vehicle receives a certain rating score that is an average of all of the driver or vehicle's individual ratings. The vehicle rating score may be, for example, an alpha-numeric representation of a score such as “a 9.4 out of 10” or a particular number of stars or other pictographic representation of a score. The rating information may be filtered such that ratings of vehicles or drivers that have not received a minimum number of ratings is ignored. The rating information may be filtered such that rating information, or for example rating scores, of or from vehicles or drivers that are above or below a certain threshold are ignored. [0025]; The prediction module 116 of the ECU 110 generates a prediction of the behavior of the target vehicle based on, for example an average rating of the target vehicle. For example, the prediction module 116 may calculate the likelihood that the target vehicle will erratically brake is 80% and that the target vehicle will swerve is 60% based on a given number of ratings from other users or average rating generated by a number of users. [0058]), perform the action at the traveling vehicle (This prediction may be used to generate a signal to the autonomy module 117 to cause the one or more vehicle systems 170 or the actuators 180 to activate the regenerative braking or to change lanes. Conversely, if the prediction module 116 generates a likelihood that the target vehicle will take certain actions, such as swerving or the like, below a certain threshold, for example 10%, the prediction module 116 may send a signal to the autonomy module 117 to take no actions with respect to the target vehicle. [0058]).
Regarding claim 16:
Westover teaches all the limitations of claim 15, upon which this claim is dependent.
Westover further teaches:
the program instructions (Accordingly, the functions of the detection module 113 may be implemented in any conventional computer programming language, as pre-programmed hardware elements, or as a combination of hardware and software components. [0019]), stored on the one or more computer readable storage media (fig. 1, memory modules 112), which when executed by a processor (fig. 1, processors 111), cause the processor to: responsive to determining the subject vehicle includes the updated risk assessment score meets or is below an immediate risk threshold (The rating information may be analyzed or processed by the rating module 115 or other component or module of the vehicle 100 such that a particular driver or vehicle receives a certain rating score that is an average of all of the driver or vehicle's individual ratings. The vehicle rating score may be, for example, an alpha-numeric representation of a score such as “a 9.4 out of 10” or a particular number of stars or other pictographic representation of a score. The rating information may be filtered such that ratings of , instruct one or more systems on the traveling vehicle to perform the action (This prediction may be used to generate a signal to the autonomy module 117 to cause the one or more vehicle systems 170 or the actuators 180 to activate the regenerative braking or to change lanes. Conversely, if the prediction module 116 generates a likelihood that the target vehicle will take certain actions, such as swerving or the like, below a certain threshold, for example 10%, the prediction module 116 may send a signal to the autonomy module 117 to take no actions with respect to the target vehicle. [0058]).
Regarding claim 18:
Westover teaches all the limitations of claim 15, upon which this claim is dependent.
Westover further teaches:
wherein the plurality of observations further includes at least one driver observation that affects operational safety of the subject vehicle and the traveling vehicle (As used herein, the term “rating” refers to a score or grade for an identified .
Regarding claim 19:
Westover teaches all the limitations of claim 18, upon which this claim is dependent.
Westover further teaches:
wherein the plurality of observations further includes at least one environmental observation that affects operational safety of the subject vehicle and the traveling vehicle (The vehicle 100 may comprise one or more displays 140 for providing visual output such as, for example, information regarding road conditions [0036]; examiner is interpreting "road conditions" to represent an environmental observation.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Westover (U.S. Pub No 2018/0251124) in view of Elshenawy (U.S. Pub No 2020/0271466).
Regarding claim 3:
Westover discloses all the limitations of claim 1, upon which this claim is dependent.
Westover further teaches:
responsive to determining the subject vehicle includes the updated risk assessment score is above an immediate risk threshold (The rating information may be filtered such that rating information, or for example rating scores, of or from vehicles or drivers that are above or below a certain threshold are ignored. [0025]), displaying, by the one or more processors, in a user interface on the traveling vehicle (The rating module 115 may display or otherwise provide the rating or rating information of an identified vehicle or driver to the occupants of the vehicle 100 (e.g., via the display 140 and/or the speaker 150). [0026]), 
Westover does not teach, however Elshenawy teaches:
displaying, by one or more processors, in a user interface on the traveling vehicle (Responsive to receiving the data, the transportation client 136 can cause to be displayed on the display 116 at least a portion of a route plan indicated in the data. [0052]), the action to be performed by one or more systems on the traveling vehicle (a route plan indicated in the data. [0052]);
and responsive to receiving a confirmation via a user input on the user interface to perform the action by the one or more systems on the traveling vehicle (Responsive to receiving the data, the transportation client 136 can cause to be displayed on the display 116 at least a portion of a route plan indicated in the data. The user can then indicate confirmation of a route plan by providing confirmation input by way of the GUI 118. [0052]), instructing, by one or more processors, the one or more systems on the traveling vehicle to perform the action (Responsive to receiving the confirmation indication, the server computing device 104 can issue a pickup instruction to the AV 106. [0054]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Westover to include the teachings as taught by Elshenawy because waiting for a user confirmation can allow for increased comfort of the user by not performing an output that would make them feel uncomfortable. Both references also deal with control of an autonomous vehicle which is the same endeavor of art.
Regarding claim 10:
Westover discloses all the limitations of claim 8, upon which this claim is dependent.
Westover further teaches:
responsive to determining the subject vehicle includes an updated risk assessment score is above an immediate risk threshold (The rating information may be filtered such that rating information, or for example rating scores, of or from vehicles or drivers that are above or below a certain threshold are ignored. [0025]), displaying, by the one or more processors, in a user interface on the traveling vehicle (The rating module 115 may display or otherwise provide the rating or rating information of an , 
Westover does not teach, however Elshenawy teaches:
displaying, by one or more processors, in a user interface on the traveling vehicle (Responsive to receiving the data, the transportation client 136 can cause to be displayed on the display 116 at least a portion of a route plan indicated in the data. [0052]), the action to be performed by one or more systems on the traveling vehicle (a route plan indicated in the data. [0052]);
and responsive to receiving a confirmation via a user input on the user interface to perform the action by the one or more systems on the traveling vehicle (Responsive to receiving the data, the transportation client 136 can cause to be displayed on the display 116 at least a portion of a route plan indicated in the data. The user can then indicate confirmation of a route plan by providing confirmation input by way of the GUI 118. [0052]), instructing, by one or more processors, the one or more systems on the traveling vehicle to perform the action (Responsive to receiving the confirmation indication, the server computing device 104 can issue a pickup instruction to the AV 106. [0054]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Westover to include the teachings as taught by Elshenawy because waiting for a user confirmation can allow for increased comfort of the user by not performing an output that would make them feel uncomfortable. Both references also deal with control of an autonomous vehicle which is the same endeavor of art.
Regarding claim 17:

Westover further teaches:
responsive to determining the subject vehicle includes the updated risk assessment score is above an immediate risk threshold (The rating information may be filtered such that rating information, or for example rating scores, of or from vehicles or drivers that are above or below a certain threshold are ignored. [0025]), displaying, by one or more processors, in a user interface on the traveling vehicle (The rating module 115 may display or otherwise provide the rating or rating information of an identified vehicle or driver to the occupants of the vehicle 100 (e.g., via the display 140 and/or the speaker 150). [0026]), 
Westover does not teach, however Elshenawy teaches:
displaying, by one or more processors, in a user interface on the traveling vehicle (Responsive to receiving the data, the transportation client 136 can cause to be displayed on the display 116 at least a portion of a route plan indicated in the data. [0052]), the action to be performed by one or more systems on the traveling vehicle (a route plan indicated in the data. [0052]);
and responsive to receiving a confirmation via a user input on the user interface to perform the action by the one or more systems on the traveling vehicle (Responsive to receiving the data, the transportation client 136 can cause to be displayed on the display 116 at least a portion of a route plan indicated in the data. The user can then indicate confirmation of a route plan by providing confirmation input by way of the GUI 118. [0052]), instructing, by one or more processors, the one or more systems on the traveling vehicle to perform the action (Responsive to receiving the confirmation .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Westover to include the teachings as taught by Elshenawy because waiting for a user confirmation can allow for increased comfort of the user by not performing an output that would make them feel uncomfortable. Both references also deal with control of an autonomous vehicle which is the same endeavor of art.
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Westover (U.S. Pub No 2018/0251124) in view of Milton (U.S. Pub No 2020/0017117).
Regarding claim 6:
Westover discloses all the limitations of claim 1, upon which this claim is dependent.
Westover further teaches:
receiving, by the one or more processors, data collected by a plurality of devices on a plurality of vehicles (examiner is interpreting the vehicle 300 broadcasting data to vehicle 100 along with the data from vehicle 100 to be data collected from a plurality of vehicles.), wherein the plurality of vehicles includes the traveling vehicle and the subject vehicle (vehicles surrounding the vehicle 100 may broadcast identifying information or the vehicle 100 may prompt the vehicles in the surrounding area or some other source requesting identifying information at which point the one or more vehicles in the surrounding area or other source may send such identifying information. [0022]; target vehicle 300 is broadcasting its own identifying information such that the vehicle 100 can receive such information to identify the target vehicle 300. [0060]);
and generating, by the one or more processors (The rating module 115 may include one or more processors 111 and/or one or more memory modules 112. [0023]), the initial risk assessment score for the subject vehicle based on a portion of the data collected associated with the subject vehicle from the plurality of vehicles (Rating information may be generated by one or more users and is generally based upon the habits, behavior, tendencies, or other actions of an identified vehicle or the drivers of an identified vehicle such that the information is associated with that particular vehicle or drivers and the amount of rating information increases over time as more users or sources generate information. Rating information may be aggregated from one or more memory modules 112 as one or more ratings associated with an identified vehicle or driver and such aggregation may be stored on or in or sent to the vehicle 100 or modules or systems of the vehicle 100 for the use of the occupants or the modules or systems of the vehicle 100. In some embodiments, the occupants of the vehicle 100 can add to the data stored as rating information in real time as they observe other vehicles and/or drivers in the surrounding environment. [0048]; The rating may include rating information for one or more driver traits such as, for example, the propensity for staying in a lane, exceeding the speed limit, tailgating other vehicles, utilizing blinkers, aggressive driving, sudden braking, or swerving; and these are only a few of the possibilities. Rating information may be generated from one or more sources, such as insurance records, driving records, criminal histories, department of public safety records, vehicle history reports, or the like.  [0049]), 
Westover does not explicitly teach, however Milton teaches:
data collected by a plurality of devices on a plurality of vehicles (Some embodiments may be configured to generate a location profile based upon data from individual vehicles reported from the vehicle computing layer or local computing layer. Some embodiments may use one or more top-view computing agents executing on the top-view computing layer to perform or more machine-learning operation based on data from a plurality of vehicles and data centers. [0057]; One or more local computing data centers or other computing devices of a local computing layer may ingest any type of sensor data, results based on sensor data, or other data from a plurality of vehicles in the vehicle computing layer for machine-learning operations or other computations. [0086])
wherein the portion of the data collected indicates at least one fault with a device on the subject vehicle (In some embodiments, the vehicle layer machine-learning operation may determine a sensor inconsistency based a machine-learning-driven analysis of sensor data. In some embodiments, a neural network may be trained to perform self-diagnostic tests based on idle vehicle behavior and driving vehicle behavior to detect a defective sensor that did not self-report as defective. For example, a driver may swerve to avoid an object that a LIDAR sensor did not detect. An application executing on a vehicle computing device may first detect that a swerve event occurred based on a steering wheel angular velocity and use a trained machine-learning system that uses sensor data (e.g. steering wheel velocity, turn signal inputs, and other car sensor data) to determine as inputs to determine the likelihood that a collision avoidance event had occurred. The application may then confirm the occurrence of the collision avoidance event with a query to the driver. Upon confirmation that the collision avoidance event occurred, the vehicle application may perform various responsive tasks, including but not .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Westover to include the teachings as taught by Milton to allow for “instructing other machine-learning systems to re-train sensors without using the LIDAR sensor as an input, sending a warning to a vehicle operator that the LIDAR system may be defective, or transmitting instructions to a local computing layer or top-view computing layer to ignore LIDAR data from the vehicle.” [Milton, 0076] This in turn would reduce errors in the system by allowing bad data to be ignored or adapted for.
Regarding claim 13:
Westover discloses all the limitations of claim 8, upon which this claim is dependent.
Westover further teaches:
receive data collected by a plurality of devices on a plurality of vehicles (examiner is interpreting the vehicle 300 broadcasting data to vehicle 100 along with the data from vehicle 100 to be data collected from a plurality of vehicles.), wherein the plurality of vehicles includes the traveling vehicle and the subject vehicle (vehicles surrounding the vehicle 100 may broadcast identifying information or the vehicle 100 may prompt the vehicles in the surrounding area or some other source requesting identifying information at which point the one or more vehicles in the surrounding area or other source may send such identifying information. [0022]; target vehicle 300 is broadcasting its own identifying information such that the vehicle 100 can receive such information to identify the target vehicle 300. [0060]);
and generate the initial risk assessment score for the subject vehicle based on a portion of the data collected associated with the subject vehicle from the plurality of vehicles (Rating information may be generated by one or more users and is generally based upon the habits, behavior, tendencies, or other actions of an identified vehicle or the drivers of an identified vehicle such that the information is associated with that particular vehicle or drivers and the amount of rating information increases over time as more users or sources generate information. Rating information may be aggregated from one or more memory modules 112 as one or more ratings associated with an identified vehicle or driver and such aggregation may be stored on or in or sent to the vehicle 100 or modules or systems of the vehicle 100 for the use of the occupants or the modules or systems of the vehicle 100. In some embodiments, the occupants of the vehicle 100 can add to the data stored as rating information in real time as they observe other vehicles and/or drivers in the surrounding environment. [0048]; The rating may include rating , 
Westover does not explicitly teach, however Milton teaches:
data collected by a plurality of devices on a plurality of vehicles (Some embodiments may be configured to generate a location profile based upon data from individual vehicles reported from the vehicle computing layer or local computing layer. Some embodiments may use one or more top-view computing agents executing on the top-view computing layer to perform or more machine-learning operation based on data from a plurality of vehicles and data centers. [0057]; One or more local computing data centers or other computing devices of a local computing layer may ingest any type of sensor data, results based on sensor data, or other data from a plurality of vehicles in the vehicle computing layer for machine-learning operations or other computations. [0086])
wherein the portion of the data collected indicates at least one fault with a device on the subject vehicle (In some embodiments, the vehicle layer machine-learning operation may determine a sensor inconsistency based a machine-learning-driven analysis of sensor data. In some embodiments, a neural network may be trained to perform self-diagnostic tests based on idle vehicle behavior and driving vehicle behavior to detect a defective sensor that did not self-report as defective. For example, a driver may swerve to avoid an object that a LIDAR sensor did not detect. An application executing on a .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Westover to include the teachings as taught by Milton to allow for “instructing other machine-learning systems to re-train sensors without using the LIDAR sensor as an input, sending a warning to a vehicle operator that the LIDAR system may be defective, or 
Regarding claim 20:
Westover discloses all the limitations of claim 15, upon which this claim is dependent.
Westover further teaches:
receive data collected by a plurality of devices on a plurality of vehicles (examiner is interpreting the vehicle 300 broadcasting data to vehicle 100 along with the data from vehicle 100 to be data collected from a plurality of vehicles.), wherein the plurality of vehicles includes the traveling vehicle and the subject vehicle (vehicles surrounding the vehicle 100 may broadcast identifying information or the vehicle 100 may prompt the vehicles in the surrounding area or some other source requesting identifying information at which point the one or more vehicles in the surrounding area or other source may send such identifying information. [0022]; target vehicle 300 is broadcasting its own identifying information such that the vehicle 100 can receive such information to identify the target vehicle 300. [0060]);
and generate the initial risk assessment score for the subject vehicle based on a portion of the data collected associated with the subject vehicle from the plurality of vehicles (Rating information may be generated by one or more users and is generally based upon the habits, behavior, tendencies, or other actions of an identified vehicle or the drivers of an identified vehicle such that the information is associated with that particular vehicle or drivers and the amount of rating information increases over time as more users or sources generate information. Rating information may be aggregated from , 
Westover does not explicitly teach, however Milton teaches:
data collected by a plurality of devices on a plurality of vehicles 
wherein the portion of the data collected indicates at least one fault with a device on the subject vehicle (In some embodiments, the vehicle layer machine-learning operation may determine a sensor inconsistency based a machine-learning-driven analysis of sensor data. In some embodiments, a neural network may be trained to perform self-diagnostic tests based on idle vehicle behavior and driving vehicle behavior to detect a defective sensor that did not self-report as defective. For example, a driver may swerve to avoid an object that a LIDAR sensor did not detect. An application executing on a vehicle computing device may first detect that a swerve event occurred based on a steering wheel angular velocity and use a trained machine-learning system that uses sensor data (e.g. steering wheel velocity, turn signal inputs, and other car sensor data) to determine as inputs to determine the likelihood that a collision avoidance event had occurred. The application may then confirm the occurrence of the collision avoidance event with a query to the driver. Upon confirmation that the collision avoidance event occurred, the vehicle application may perform various responsive tasks, including but not limited to instructing other machine-learning systems to re-train sensors without using the LIDAR sensor as an input, sending a warning to a vehicle operator that the LIDAR system may be defective, or transmitting instructions to a local computing layer or top-view computing layer to ignore LIDAR data from the vehicle. [0076]; A diverse amount of sensor data can include more than 5 types of sensor data, more than 10 types of sensor data, or more than 50 types of sensor data. These attributes can be combined to form vehicle profiles, operator profiles, or location profiles, each which are further described below and can be used to determine vehicle adjustment values. In some cases, the profiles may be implicit in trained machine-learning model parameters. In addition, these .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Westover to include the teachings as taught by Milton to allow for “instructing other machine-learning systems to re-train sensors without using the LIDAR sensor as an input, sending a warning to a vehicle operator that the LIDAR system may be defective, or transmitting instructions to a local computing layer or top-view computing layer to ignore LIDAR data from the vehicle.” [Milton, 0076] This in turn would reduce errors in the system by allowing bad data to be ignored or adapted for.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Westover (U.S. Pub No 2018/0251124) in view of Milton (U.S. Pub No 2020/0017117) in further view of Switkes (U.S. Pub No 2020/0013292).
Regarding claim 7:
Westover in view of Milton discloses all the limitations of claim 6, upon which this claim is dependent.
Westover in view of Milton does not teach, however Switkes teaches:
wherein the device on the subject vehicle (In some embodiments, a gap is maintained by using vehicle-to-vehicle (V2V) communications to transmit information from a lead vehicle to a rear vehicle. [0030]) is selected from a group consisting of: a sensor (Similarly, in some embodiments a rear vehicle may receive steering and speed information from a lead vehicle. [0031]; examiner is interpreting this device to inherently include a sensor to measure the steering angle or vehicle speed.), a camera (vehicles may , radar (This information may include radar information indicating the current gap between two vehicles, along with information indicating the speed of the lead vehicle. [0030]), an engine control unit (in some more advanced embodiments, instead of controlling a throttle and brake to maintain a gap, a rear vehicle may provide information to its electronic control units (ECUs) to ensure that the current gap is equal to the target gap… an engine ECU [0032]), and a transmission control unit (in some more advanced embodiments, instead of controlling a throttle and brake to maintain a gap, a rear vehicle may provide information to its electronic control units (ECUs) to ensure that the current gap is equal to the target gap… a transmission ECU [0032]).
Similarly, in some embodiments a rear vehicle may receive steering and speed information from a lead vehicle. Steering information may include a current direction, a target direction, and/or a speed at which steering is changing (e.g., 0.5 degrees/second). With this information, along with current gap and speed information, a rear vehicle can steer such that it begins changing direction in the same direction and at the same location that the lead vehicle changed direction. [0031]
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Westover in view of Milton to include the teachings as taught by Switkes to “collect information from various sensors included on one or more vehicles, and use the gathered information to determine whether the system achieves a threshold amount of safeness is achieved [Switkes, abstract]”.
Regarding claim 14:

Westover in view of Milton does not teach, however Switkes teaches:
wherein the device on the subject vehicle (In some embodiments, a gap is maintained by using vehicle-to-vehicle (V2V) communications to transmit information from a lead vehicle to a rear vehicle. [0030]) is selected from a group consisting of: a sensor (Similarly, in some embodiments a rear vehicle may receive steering and speed information from a lead vehicle. [0031]; examiner is interpreting this device to inherently include a sensor to measure the steering angle or vehicle speed.), a camera (vehicles may need to utilize some type of computer vision, such as camera [0002]), radar (This information may include radar information indicating the current gap between two vehicles, along with information indicating the speed of the lead vehicle. [0030]), an engine control unit (in some more advanced embodiments, instead of controlling a throttle and brake to maintain a gap, a rear vehicle may provide information to its electronic control units (ECUs) to ensure that the current gap is equal to the target gap… an engine ECU [0032]), and a transmission control unit (in some more advanced embodiments, instead of controlling a throttle and brake to maintain a gap, a rear vehicle may provide information to its electronic control units (ECUs) to ensure that the current gap is equal to the target gap… a transmission ECU [0032]).
Similarly, in some embodiments a rear vehicle may receive steering and speed information from a lead vehicle. Steering information may include a current direction, a target direction, and/or a speed at which steering is changing (e.g., 0.5 degrees/second). With this information, along with current gap and speed information, a rear vehicle can 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Westover in view of Milton to include the teachings as taught by Switkes to “collect information from various sensors included on one or more vehicles, and use the gathered information to determine whether the system achieves a threshold amount of safeness is achieved [Switkes, abstract]”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665